


Exhibit 10.22
[doverlogoblue.jpg]
Performance Share Award


DATE:    February __, 2013
TO:    ______________            


Here are the details for your performance share award:
Your target performance share award at the 100% level -
___ shares of Dover Common Stock
The base year -
2013
The performance period is the three-year period -
2013-2015



The actual number of shares distributed to you will be based on the level of
total shareholder return (“TSR”) of Dover as set forth in the TSR Definition for
the performance period relative to the TSRs of a selected peer group of
companies, which performance levels and peer group are set forth in the
Performance Share Payout Table.


Your performance share award is subject to all the terms and provisions of the
Dover Corporation 2012 Equity and Cash Incentive Plan ("Plan"), which terms and
provisions are expressly incorporated into and made a part of the award as if
set forth in full herein. A copy of the Plan can be found on
www.dovercorporation.com/investorinformation.asp in the SEC Filings, Proxy
Filing on March 19, 2012 Appendix A.


In addition, your award is subject to the following:


1.
Within two and one-half months following the end of the performance period,
Dover will distribute to you the shares of Dover Common Stock in payment of your
performance share award if Dover has reached certain levels of TSR in comparison
to the TSRs of the companies in its peer group as set forth in the Performance
Share Payout Table, and the other conditions of your award are satisfied.



2.
As a condition of receiving your Performance Share Award, you agree to be bound
by the terms and conditions of the Dover Corporation Anti-hedging and
Anti-pledging Policy and by any Clawback Policy to be adopted by Dover, as such
policies may be in effect from time to time. The Anti-hedging and Anti-pledging
Policy prohibits hedging or pledging any Dover equity securities held by you or
certain designees, whether such Dover securities are, or have been, acquired
under the Plan, another compensation plan sponsored by Dover, or otherwise.
Please review the Anti-hedging and Anti-pledging Policy to make sure that you
are in compliance. You may obtain a copy of the current version of the
Anti-hedging and Anti-pledging Policy, and any Clawback Policy to be adopted by
Dover, by contacting the Benefits Department at 630-541-1540.



3.
Your award is not transferable by you other than by will or the laws of descent
and distribution.

 
4.
Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.

 
I hereby acknowledge and agree that I have reviewed the Plan and this agreement
and agree to the terms and conditions set forth herein and therein.


  
 
 
 
 
 
 
This award agreement shall only become effective upon receipt by Dover of your
signed copy of this agreement.


 
 
 
 
 
 
 
 
 
 
 
 
 
Employee
 
 
«Name»
 
 
 
 
 
«Title»
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




DATE:    February __, 2013
TO:    ______________    
    


Performance Share Payout Table


Peer Group Companies:


Subject to change, the following companies constitute Dover's peer group of
companies. This group may change due to mergers, acquisitions, bankruptcies,
changes in business of other reasons deemed appropriate by the Compensation
Committee.


3M Company, Actuant Corporation, Ametek, Inc., Amphenol Corporation, Cameron
International Corporation, Carlisle Companies Inc., Corning Inc., Crane Co.,
Danaher Corporation, Eaton Corporation plc, Emerson Electric Co., Flowserve
Corporation, FMC Technologies, Inc., Gardner Denver Inc., Honeywell
International, Inc., Hubbell Incorporated, IDEX Corporation, Illinois Tool Works
Inc., Ingersoll-Rand plc, Lennox International Inc., Nordson Corporation, Pall
Corporation, Parker-Hannifin Corporation, Pentair, Ltd., Precision Castparts
Corp., Regal-Beloit Corporation, Rockwell Automation, Inc., Roper Industries
Inc., Snap-On Inc., SPX Corporation, Teledyne Technologies Inc., Textron, Inc.,
Thomas & Betts Corporation, The Timken Company, Tyco International Ltd., United
Technologies Corporation, Vishay Intertechnology Inc. and Weatherford
International Ltd.


Payout Formula:


Dover 3-year TSR Performance Relative to TSR of Peer Group Companies
Payout Level
Payout Percentage of Target Grant
> 75th Percentile
Maximum
200%
50th Percentile
Target
100%
35th Percentile
Threshold
50%
< 35th Percentile
Below Threshold
—%



The formula will be applied on a sliding scale between the “Threshold” and
“Maximum” payout levels, based on Dover's 3-year TSR relative to the TSR of the
peer group companies for the performance period.


    
------------------------------------------------------------------------------------------------------------------------------




TSR Definition


TSR = (change in stock price plus dividends) / (initial value)


Change in stock price is the difference in the closing price of a share of such
company's common equity securities on the last trading day of the base year and
the closing price of a share of such company's common equity securities on the
last trading day of the last year of the performance period.


Dividends equals dividends per share of such company's common equity securities
paid during the performance period.


The initial value is the closing price of a share of such company's common
equity securities on the last trading day of the base year.


If a peer group company has more than one class of common equity securities, TSR
for that company will be based on its class of publicly traded common equity
securities that has the highest aggregate market value of outstanding shares
held by non-affiliates, as set forth in the company's most recent annual report.


